Name: 2000/353/EC: Commission Decision of 11 May 2000 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (notified under document number C(2000) 1314) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  family;  agricultural activity;  means of agricultural production
 Date Published: 2000-05-25

 Avis juridique important|32000D03532000/353/EC: Commission Decision of 11 May 2000 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (notified under document number C(2000) 1314) (Text with EEA relevance) Official Journal L 124 , 25/05/2000 P. 0065 - 0065Commission Decisionof 11 May 2000amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries(notified under document number C(2000) 1314)(Text with EEA relevance)(2000/353/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Whereas:(1) Commission Decision 93/160/EEC(2), as last amended by Decision 1999/150/EC(3), establishes a list of third countries from which Member States authorise the importation of semen of domestic animals of the porcine species.(2) Hungary is on that list.(3) Commission Decision 95/94/EC(4), as last amended by Decision 1999/684/EC(5), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries.(4) The competent Hungarian veterinary authorities have submitted a request for the addition of the collection centre OMTV RT. SzekszÃ ¡rd Al-Ã llomÃ ¡s to that list. The Community has received guarantees regarding the compliance of this centre with the requirements of Article 8 of Directive 90/429/EEC.(5) The list of approved centres should therefore be amended to include the centre OMTV RT. SzekszÃ ¡rd Al-Ã llomÃ ¡s, Hungary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following words added at the end of Part 3, relating to Hungary, of the Annex to Decision 95/94/EC:"- OMTV RT. SzekszÃ ¡rd Al-Ã llomÃ ¡s 7101 SzekszÃ ¡rd MÃ ³ricz Zsigmond u. HungaryApproval code: H 06".Article 2This Decision is addressed to the Member States.Done at Brussels, 11 May 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) OJ L 67, 19.3.1993, p. 27.(3) OJ L 49, 25.2.1999, p. 40.(4) OJ L 73, 1.4.1995, p. 87.(5) OJ L 270, 20.10.1999, p. 32.